EXHIBIT STATE OF NEVADA ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Filing Acknowledgement May 6, Job Number Corporation Number C20080506-1403 C15145-1993 Filing Description Document Filing Number Date/Time of Filing Correction 20080314847-67 May 6, 2008 11:50:05 AM Corporation Name Resident Agent SKYE INTERNATIONAL, INC. The attached document(s) were filed with the Nevada Secretary of State, Commercial Recordings Division. The filing date and time have been affixed to each document, indicating the date and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/ Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N.
